Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Remarks filed 4/26/2021 have been considered by the Examiner.
Claims 1, 6-7, 16, and 19-20 are amended. Claim 8 is canceled. No claims are newly added. Claims 1-7 and 9-20 are pending in the present application and an action on the merits follows.

Note to Applicant
In light of the present amendments the previous 35 USC 101 rejections have been withdrawn. The amendments reciting machine learning model training and application of the trained model integrate the abstract idea into practical application and provide an inventive concept.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7, 11-12, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Apte (U.S. Patent Application Publication No. 20170228514) in view of Davis (U.S. Patent Application Publication No. 20170220751) and Fouts (U.S. Patent Application Publication No. 20150235001).
Regarding claim 1, Apte teaches a computer-implemented method for alerting to the results of a skin condition assessment in a data processing system comprising a processing device and a memory comprising instructions which are executed by the processor [P 100], the method comprising: 
receiving medical history information for a plurality of patients having the skin condition [P 46, 48, 50-52, 84, Fig. 1A elements S110 and S120] (Apte teaches receiving population data including data for patients with a skin condition, as described in P 48 and 52); 
training a machine learning model with the medical history information [P 46, 50-52, 84] (Apte teaches training a characterization model using the population data), 
wherein the medical history information includes a plurality of covariates associated with the plurality of patients having the skin condition, the plurality of covariates includes an age, a gender, laboratory values, comorbidities, and medications -[P 35-36, 51-52, 72, 84-85] (Apte teaches that the population data includes age, gender, and therapies, which are interpreted as medications, as well as microbiome data derived from biological samples, which are interpreted laboratory values; Apte also teaches that the supplemental and microbiome datasets are used to generate features, in which the features include other diseases; for example, in P 72 Apte teaches that features extracted for scalp-related conditions include immune system disease features, neurodegenerative disease features, etc., and thus Apte teaches that the data includes comorbidities); 
applying the machine learning model for the skin condition to the medical data for the individual patient [P 93] (Apte teaches applying the characterization model to the patient data); and 
alerting to results of the machine learning model by providing the results to a user interface of an end-user device, wherein the results include an assessment of the likelihood that the individual patient will develop the skin condition [P 33-34, Fig. 9] (Apte teaches an interface for displaying results of the analysis including a skin condition and the user’s risk, which is interpreted as a probability, related to said condition).
Apte may not explicitly teach:
receiving an enhanced set of covariates including lab values, lab slopes, and 
training the machine learning model with the enhanced set of covariates; 
receiving medical data for an individual patient; 
However, Davis teaches:
receiving an enhanced set of covariates including lab values, lab slopes [P 143-145, 382-386, 426] (Davis teaches receiving additional data, which is interpreted as an enhanced set of covariates, to optimize a model; Davis also teaches that the data includes glucose measurements, which are interpreted as lab values, as well trends/slopes), and 
training the machine learning model with the enhanced set of covariates [P 143-145, 382-386, 426] (Davis teaches training models using the above-mentioned additional data); 
receiving medical data for an individual patient [Claim 1] (Davis teaches receiving patient data); 
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the System and method for decision support using lifestyle factors as taught by Davis with the Method and system for characterizing skin related conditions taught by Apte with the motivation of optimizing models thereby reducing uncertainty of results and improving predictions [Davis, abstract, P 126].
Apte and Davis may not explicitly teach:
durations before a first diagnosis of the skin condition; 
However, Fouts teaches:
durations before a first diagnosis of the skin condition [P 37] (Fouts teaches considering periods of time prior to diagnosis in condition risk analysis); 
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the System and method for scoring health related risk as taught by Fouts with the method taught by Apte and Davis with the motivation of improving risk predictions thereby reducing healthcare costs [Fouts, P 9].
Regarding claim 2, Apte, Davis, and Fouts teach the method of claim 1, further comprising extracting one or more indicators from the medical history information for the plurality of patients [P 19, 35, 47] (Apte teaches extracting features, which are interpreted as indicators, from the population data).  
Regarding claim 3, Apte, Davis, and Fouts teach the method of claim 2, wherein the one or more indicators comprise one or more of symptoms, test results, physician observations, medications, family histories, skin characteristics [P 60] (Apte teaches that the extract features may include those relating to skin characteristics).  
Regarding claim 4, Apte, Davis, and Fouts teach the method of claim 2, wherein extracting the one or more indicators comprises performing natural language processing of clinical narrative notes [P 200] (Davis teaches natural language processing).  
Obviousness for combining the teachings of Apte, Davis, and Fouts is discussed above for claim 1 and is incorporated herein.
Regarding claim 7, Apte, Davis, and Fouts teach the method of claim 1, further comprising extracting one or more indicators and one or more outcomes from the medical history information for the plurality of patients [P 47-50] (Aptes teaches extracting features, which are interpreted as indicators, as well as skin conditions, which are interpreted as outcomes), and 
wherein training a machine learning model model comprises applying a machine learning algorithm on the one or more indicators and one or more outcomes [P 47-48, 51] (Apte teaches machine learning techniques for characterization model generation).  
Regarding claim 11, Apte, Davis, and Fouts teach the method of claim 1, wherein the results comprise a probability that the patient will develop the skin condition [P 33-34, Fig. 9] (Apte teaches an interface for displaying results of the analysis including a skin condition and the user’s risk, which is interpreted as a probability, related to said condition).  
Regarding claim 12, Apte, Davis, and Fouts teach the method of claim 11, wherein the results further comprise a probability profile that includes a probability of the patient developing the skin condition at different points in time [P 33, 84] (Apte teaches that the results may include the current patient risk as well as changes in risk in response to treatment, which is interpreted as a probability at different points in time).  
Regarding claim 16, Apte, Davis, and Fouts teach the method of claim 1, further comprising generating a suggestion model based on the medical history information, the suggestion model configured to provide one or more suggested actions for addressing the skin condition [P 81, 84] (Apte teaches generating a therapy model, which is interpreted as a suggestion model, for determining recommended therapies, which are interpreted as suggest actions).  
Regarding claim 17, Apte, Davis, and Fouts teach the method of claim 16, wherein the results include one or more suggested actions for the patient or a physician based on the assessment [P 90] (Apte teaches that recommended therapies include suggested activities, adjustments to diet or hygienic product, medications, etc. which are interpreted as suggested actions or the patient).  



Claim 5-6, 9-10, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Apte (U.S. Patent Application Publication No. 20170228514) in view of Davis (U.S. Patent Application Publication No. 20170220751) and Fouts (U.S. Patent Application Publication No. 20150235001) as applied to claim 1 above, and further in view of McNair (U.S. Patent No. 10483003).
Regarding claim 5, Apte, Davis, and Fouts may not explicitly teach the method of claim 1, further comprising extracting one or more outcomes from the medical history information for the plurality of patients.
However, McNair teaches the method of claim 1, further comprising extracting one or more outcomes from the medical history information for the plurality of patients [Col 12 L 45-64] (McNair teaches extracting medical data including patient conditions, which are interrupted as outcomes).  
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Dynamically determining risk of clinical condition as taught by McNair with the method taught by Apte, Davis, and Fouts with the motivation of yielding more accurate diagnoses and likelihood determinations [McNair Col 11 L 27-29]. 
Regarding claim 6, Apte, Davis, Fouts, and McNair teach the method of claim 5, wherein extracting the one or more outcomes comprises identifying the presence of absence of a classification code associated with the skin condition [Col 12 L 45-64]  (McNair teaches the data extracted may include clinical concept codes conveying information such as patient conditions).
Obviousness for combining the teachings of Apte, Davis, Fouts, and McNair is discussed above for claim 5 and is incorporated herein.
Regarding claim 9, Apte, Davis, and Fouts may not explicitly teach the method of claim 1, wherein receiving medical data for the patient comprises extracting information from an electronic medical record associated with the patient.
However, McNair teaches the method of claim 1, wherein receiving medical data for the patient comprises extracting information from an electronic medical record associated with the patient [Col 29 L 8-34] (McNair teaches obtaining data from patent medical records).
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Dynamically determining risk of clinical condition as taught by McNair with the method taught by Apte, Davis, and Fouts with the motivation of yielding more accurate diagnoses and likelihood determinations [McNair Col 11 L 27-29]. 
Regarding claim 10, Apte, Davis, Fouts, and McNair teach the method of claim 9, wherein extracting information comprises performing natural language processing of clinical narrative notes [Col 12 L 45-56, Col 40 L 17-44] (McNair teaches that patient data in extracting from natural language narrative notes via natural language processing).  
Obviousness for combining the teachings of Apte, Davis, Fouts, and McNair is discussed above for claim 9 and is incorporated herein.
Regarding claim 13, Apte, Davis, and Fouts may not explicitly teach the method of claim 1, wherein the results comprise a classification of the assessment.
However, McNair teaches the method of claim 1, wherein the results comprise a classification of the assessment [Fig. 5A, Col 48 L 48-61] (McNair teaches a list of conditions comprising a positive/true or negative/false label, which is interpreted as a classification).  
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Dynamically determining risk of clinical condition as taught by McNair with the method taught by Apte, Davis, and Fouts with the motivation of yielding more accurate diagnoses and likelihood determinations [McNair Col 11 L 27-29]. 
Regarding claim 14, Apte, Davis, Fouts, and McNair teach the method of claim 13, wherein the classification is selected from labels including has condition, does not have condition, vulnerable to condition, or expected to develop condition [Fig. 5A, Col 48 L 48-61] (McNair teaches that the levels, which are interpreted as classifications, include positive/true or negative/false, which are interpreted as has condition and does not have condition, respectively).
Obviousness for combining the teachings of Apte, Davis, Fouts, and McNair is discussed above for claim 13 and is incorporated herein.
Regarding claim 15, Apte, Davis, Fouts, and McNair teach the method of claim 13, wherein the user interface comprises a listing of conditions associated with the classification [Fig. 5A, Col 48 L 48-61] (McNair teaches a list of conditions comprising a positive/true or negative/false label, which is interpreted as a classification).  
Obviousness for combining the teachings of Apte, Davis, Fouts, and McNair is discussed above for claim 13 and is incorporated herein.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Apte (U.S. Patent Application Publication No. 20170228514) in view of Davis (U.S. Patent Application Publication No. 20170220751) and Fouts (U.S. Patent Application Publication No. 20150235001) as applied to claim 1 above, and further in view of Garnavi (U.S. Patent Application Publication No. 20150294080).
Regarding claim 18, Apte, Davis, and Fouts may not explicitly teach the method of claim 17, wherein the one or more suggested actions comprises guidelines for exposure to sunlight.  
However, Garnavi teaches the method of claim 17, wherein the one or more suggested actions comprises guidelines for exposure to sunlight [P 6] (Garnavi teaches recommending ultraviolet light exposure guidelines).  
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Balanced ultraviolet light exposure recommendations as taught by Garnavi with the method taught by Apte, Davis, and Fouts with the motivation of preventing development of melanoma and carcinoma, thereby improving user health [Garnavi P 15].

Claim 19 are rejected under 35 U.S.C. 103 as being unpatentable over Apte (U.S. Patent Application Publication No. 20170228514) in view of McNair (U.S. Patent No. 10483003) and Chappell (U.S. Patent Application Publication No. 20060094056).
Regarding claim 19, Apte teaches a data analysis system for alerting to an assessment of one or more skin conditions, the data analysis system comprising: 
an extraction system for extracting one or more indicators and one or more outcomes related to Fasciitis from medical history information for a plurality of patients [P 19, 21, 35, 47, 93] (Apte teaches extracting features, which are interpreted as indicators, from the population data including medical history; Apte also teaches in P 21 that the skin condition may be necrotizing fasciitis), 
wherein the medical history information includes a plurality of covariates associated with the plurality of patients having Fasciitis, the plurality of covariates includes an age, a gender, laboratory values, comorbidities, and medications [P 35-36, 51-52, 72, 84-85] (Apte teaches that the population data includes age, gender, and therapies, which are interpreted as medications, as well as microbiome data derived from biological samples, which are interpreted laboratory values; Apte also teaches that the supplemental and microbiome datasets are used to generate features, in which the features include other diseases; for example, in P 72 Apte teaches that features extracted for scalp-related conditions include immune system disease features, neurodegenerative disease features, etc., and thus Apte teaches that the data includes comorbidities); 
a machine learning system for generating a machine learning model for Fasciitis based on the extracted one or more indicators and one or more outcomes [P 47-48, 57-61] (Apte teaches generating a characterization model for skin conditions based on the population data; Apte also teaches machine learning techniques for characterization model generation), 
wherein the machine learning model is trained with the medical history information [P 46, 50-52, 84] (Apte teaches training a characterization model using the population data); 
an evaluation system for receiving medical data for an individual patient and applying each machine learning model to the medical data for the individual patient [P 93] (Apte teaches applying the characterization model to the patient data); and 
an alerting system for providing results of each machine learning model to a user interface of an end-user device, wherein the results include an assessment of the likelihood that the individual patient will develop Fasciitis  [P 33-34, Fig. 9] (Apte teaches an interface for displaying results of the analysis including a skin condition and the user’s risk, which is interpreted as a probability, related to said condition).
Apte may not explicitly teach:
electronic medical records containing
However, McNair teaches:
electronic medical records containing [Col 29 L 8-34] (McNair teaches receiving data from electronic medical records)
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Dynamically determining risk of clinical condition as taught by McNair with the Method and system for characterizing skin related conditions taught by Apte with the motivation of incorporating additional data, such as medical record data, thereby yielding more accurate diagnoses and likelihood determinations [McNair Col 11 L 27-29].
Apte and McNair may not explicitly teach:
Eosinophilic (describing the Fasciitis)
However, Chappell teaches:
Eosinophilic (describing the Fasciitis)
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Chappell with teaching of Apte and McNair since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the Eosinophilic Fasciitis of the secondary reference(s) for the Necrotizing Fasciitis of the primary reference. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Claim 20, is rejected under 35 U.S.C. 103 as being unpatentable over Apte (U.S. Patent Application Publication No. 20170228514) in view of Davis (U.S. Patent Application Publication No. 20170220751), Fouts (U.S. Patent Application Publication No. 20150235001) and Chappell (U.S. Patent Application Publication No. 20060094056).
Regarding claim 20, Apte teaches a computer program product for alerting to the results of an assessment of a Fasciitis, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to:
receive medical history information for a plurality of patients [P 46, 48, 50-52, 84, Fig. 1A elements S110 and S120] (Apte teaches receiving population data including data for patients with a skin condition, as described in P 48 and 52); 
train a machine learning model with the medical history information [P 46, 50-52, 84] (Apte teaches training a characterization model using the population data), 
wherein the medical history information includes a plurality of covariates associated with the plurality of patients having the Fasciitis, the plurality of covariates includes an age, a gender, laboratory values, comorbidities, and medications -[P 35-36, 51-52, 72, 84-85] (Apte teaches that the population data includes age, gender, and therapies, which are interpreted as medications, as well as microbiome data derived from biological samples, which are interpreted laboratory values; Apte also teaches that the supplemental and microbiome datasets are used to generate features, in which the features include other diseases; for example, in P 72 Apte teaches that features extracted for scalp-related conditions include immune system disease features, neurodegenerative disease features, etc., and thus Apte teaches that the data includes comorbidities); 
apply the machine learning model for the Fasciitis to the medical data for the individual patient [P 93] (Apte teaches applying the characterization model to the patient data); and 
alert to results of the machine learning model by providing the results to a user interface of an end-user device, wherein the results include an assessment of the likelihood that the individual patient will develop the Fasciitis [P 33-34, Fig. 9] (Apte teaches an interface for displaying results of the analysis including a skin condition and the user’s risk, which is interpreted as a probability, related to said condition).
Apte may not explicitly teach:
receive an enhanced set of covariates including lab values, lab slopes, and 
train the machine learning model with the enhanced set of covariates; 
receive medical data for an individual patient; 
However, Davis teaches:
receive an enhanced set of covariates including lab values, lab slopes [P 143-145, 382-386, 426] (Davis teaches receiving additional data, which is interpreted as an enhanced set of covariates, to optimize a model; Davis also teaches that the data includes glucose measurements, which are interpreted as lab values, as well trends/slopes), and 
train the machine learning model with the enhanced set of covariates [P 143-145, 382-386, 426] (Davis teaches training models using the above-mentioned additional data); 
receive medical data for an individual patient [Claim 1] (Davis teaches receiving patient data); 
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the System and method for decision support using lifestyle factors as taught by Davis with the Method and system for characterizing skin related conditions taught by Apte with the motivation of optimizing models thereby reducing uncertainty of results and improving predictions [Davis, abstract, P 126].
Apte and Davis may not explicitly teach:
durations before a first diagnosis of Fasciitis; 
However, Fouts teaches:
durations before a first diagnosis of Fasciitis [P 37] (Fouts teaches considering periods of time prior to diagnosis in condition risk analysis); 
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the System and method for scoring health related risk as taught by Fouts with the method taught by Apte and Davis with the motivation of improving risk predictions thereby reducing healthcare costs [Fouts, P 9].
Apte, Davis, and Fouts may not explicitly teach:
Eosinophilic (describing the Fasciitis)
However, Chappell teaches:
Eosinophilic (describing the Fasciitis)
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Chappell with teaching of Apte, Davis, and Fouts since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the Eosinophilic Fasciitis of the secondary reference(s) for the Necrotizing Fasciitis of the primary reference. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.


Response to Arguments
Applicant’s Remarks filed 4/26/2021 have been fully considered by the Examiner. Arguments are responded to herein below in the order in which they appear in the Remarks filed 4/26/2021.

Claim Objections
1.	Regarding Applicant’s remarks addressing previous claim objections [Applicant Remarks Pg. 7], in light of the present amendments these objections have been withdrawn.

35 USC 101 Remarks
2.	Regarding Applicant’s remarks addressing previous 35 USC 101 rejections [Applicant Remarks Pg. 7-9], in light of the present amendments these rejections have been withdrawn. The amendment reciting machine learning model training and application of the trained model integrate the abstract idea into practical application and provide an inventive concept.

35 USC 103 Remarks
3.	Regarding Applicant’s remarks addressing the present amendments [Applicant Remarks Pg. 9-10], Examiner respectfully submits that new art has been applied to the claims at the present time. Specifically, Davis (U.S. Patent Application Publication No. 20170220751) is relied on to teach the newly added receiving and training limitations. See the 35 USC 103 rejection above. Fouts (U.S. Patent Application Publication No. 20150235001) teaches amendments regarding durations before a first diagnosis of Fasciitis [P 37]. Chappell (U.S. Patent Application Publication No. 20060094056) is relied on to teach Eosinophilic Fasciitis. 
It is for at least the reasons discussed above that the claims remain rejected under 35 USC 103. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Kailasam (U.S. Patent Application Publication No. 20180173854) teaches systems and methods determining trends it an individual’s medical condition using predictive models.
Hong (U.S. Patent Application Publication No. 20190259499) teaches systems and methods for predicting organ failures scores using artificial intelligence.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel F Durnin whose telephone number is (571)272-1244.  The examiner can normally be reached on Mon-Thurs 7-4, Fri 8-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert W Morgan can be reached on 571-272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.F.D./Examiner, Art Unit 3626                    

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626